                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              (Alexandria Division)
____________________________________
ANTHONY RICKETTS                     )
                                     )
                  Plaintiff,         )
                                     )              Case No. 1:20-cv-01541-RDA
v.                                   )
                                     )
KSJ & ASSOCIATES, INC.               )
                                     )
                                     )
                  Defendant.         )
____________________________________)
                    RULE 26(f) JOINT PROPOSED DISCOVERY PLAN
       Plaintiff Anthony Ricketts (“Plaintiff”), and the Defendant KSJ & Associates, Inc.

(“Defendant”), through their respective counsel, respectfully submit the following Rule 26(f)

Joint Discovery Plan in accordance with this Court’s March 4, 2021 Scheduling Order.

        The parties respectfully report that they believe they have discussed the required topics

under Rule 16 and the local rules and, having agreed on the matters set out below, request that

the Court enter an order approving the plan.

I.     Conference of the Parties

        The Plaintiff and the Defendant (collectively, the “parties”) have conferred prior to this

conference to consider the matters set forth in Rule 26(f) and the claims, defenses, possibilities

of a prompt settlement, trial before a magistrate judge and to arrange for disclosures as required

by Rule 26(a)(1), and the Order of this court.

II.    Initial Disclosures

       The parties agree that initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be

exchanged on or before March 31, 2021. There will be no changes in the form and requirements

for the disclosures under Rule 26(a)(1).

                                                 1
III.     Settlement Potential

         The parties are not in favor of participating in a settlement conference with a magistrate

judge.

IV.      Consent to Magistrate Judge

         The parties do not agree to such assignment.

         V. Completion of Discovery

         As set forth in the Court’s Scheduling Order ECF No. 10 all discovery must be completed

by July 9, 2021 except as may be further modified by the Court.

VI.      Fact Depositions

         The parties agree that the number of non-party, non-expert depositions will be five (5)

for both Plaintiff and Defendant, but all parties reserve the right to seek leave of the Court to take

additional depositions.

VII.     Interrogatories

         The parties agree that the exchange of interrogatories and responses shall be conducted

pursuant to Fed. R. Civ. P. 33 and applicable local rules with the parties limited to serving no

more than the thirty (30) interrogatories, as provided by Rule 33, including parts and subparts,

with the right to move the Court for permission to propound more should the need arise.

VIII.    Requests for the Production of Documents

         The parties agree that the exchange of written requests for the production of documents

and responses shall be conducted pursuant to Fed. R. Civ. P. 34 and applicable local rules.

IX.      Requests for Admissions

         The parties agree that the exchange of written requests for admissions shall be conducted

pursuant to Fed. R. Civ. P. 36 and applicable local rules.



                                                  2
X.     Proposed Deadlines

       The parties propose the following deadlines under Rules 16(b) and (c):

       a.      The parties agree that any amendment of the pleadings shall be by March 31,
               2021and governed by Rule 15.

       b.      The identity of and reports and disclosures from retained experts under Rule
               26(a)(2) will be due from Plaintiff by May 3, 2021; and from Defendant by
               June 3, 2021. Plaintiff shall disclose by June 17, 2021 any evidence that is
               solely contradictory or rebuttal evidence to Defendant’s disclosure.

       c.      The parties shall exchange copies of exhibits and witness lists on or before
               July 9, 2021, at 10:00 a.m., prior to the final pretrial conference. Objections
               to the exhibits and witness lists shall be filed no later than July 30, 2021. Any
               exhibits not objected to by that deadline shall stand admitted into evidence.

       d.      The Final Pretrial Conference will be held on July 15, 2021 at 10:00 a.m. The
               items that the parties are required to bring to the Final Pretrial Conference are
               recited in the Court’s Order issued on March 4, 2021.

XI.    Serving and Filing Pleadings

       Service and filing of pleadings or court papers in this case shall adhere to the United

States District Court for the Eastern District of Virginia Electronic Case Filing (“ECF”) policies.

The parties agree that they are not required to mail each other paper copies of documents they

file via the ECF system. The parties agree that all documents not served via the ECF system may

be served by e-mail pursuant to the agreement of the parties as set out below.

       Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties agree that service of notices of

deposition, discovery requests and other such papers not required to be filed with the Clerk of

Court will be accepted by e-mail. Any attachments to discovery, deposition notices, or other

papers not filed with the Clerk of Court shall either be e-mailed simultaneously, or faxed as soon

as possible following the e-mail transmission, or sent via an electronic file-sharing platform in

the same calendar day or sent via messenger or overnight delivery on the same day as the e-mail

transmission or other means as agreed to by the parties. In case of service of attachments via

                                                 3
messenger or overnight delivery and notwithstanding the earlier receipt of the partial filing,

service will not be effective until receipt of the attachments by the other party.

       The parties also agree and acknowledge, pursuant to Fed. R. Civ. P. 5(b)(2)(E), that

service by e-mail is not effective if the party making service receives any type of communication

that the document(s) being served was not received by the intended recipient. In such a case,

service must be made as soon as practicable after receipt of such communication.

XII.   Electronically Stored Information

       Regarding Rules 26(f)(3)(C), the parties recognize their obligation to preserve and

produce, if requested in discovery and proportional to the needs of the case pursuant to Rule

26(b)(1), relevant, non-privileged documents including electronically stored information.

Electronically stored information produced in discovery, if any, may be produced in hard copy,

as attachments to email, via share file link, or on CD/DVD or other appropriate electronic

storage device, and the parties may produce responsive documents, including electronically

stored information, in the most cost-effective manner given the type and volume of responsive

information.

       Producing electronically-stored information (ESI) in native format is not necessary unless

the parties agree otherwise with respect to a particular document or class of documents, or unless

production in native format is necessary to allow the requesting party to read the document as it

5 was intended to be read (e.g., MS Excel spreadsheets), or to verify authenticity or date the

document was created. Counsel for the parties have agreed to work cooperatively to resolve any

issues concerning the production of electronically stored information.




                                                  4
XIII.   Claims of Privilege or Protection of Trial Preparation Materials

        Regarding Rule 26(f)(3)(D), the parties agree that if privileged or other protected

information is inadvertently produced, the producing party may by timely notice assert the

privilege or protection and obtain return of the material without a waiver. They agree to the entry

of and will submit in due course a proposed order pursuant to Rule 502(d) of the Federal Rules

of Evidence. Notwithstanding the immediately preceding paragraph, it is intended that discovery

requests will not solicit any material protected either by the attorney/client privilege or work

product doctrine, which was created by, or developed by, counsel for the responding party. If any

inquiry is susceptible of a construction which calls for the production of such material, that

material need not be provided and no privilege log pursuant to Fed. R. Civ. P. 26(b)(5) will be

required as to such material.

XIV. Preservation of Discoverable Information

        The parties have addressed the matter of preservation of discoverable information.

Counsel for the parties represent that they have made their respective clients aware of their

obligations regarding preservation of discoverable information.

XV.     Protective Order

        The parties agree that an appropriate protective order may become necessary to protect

confidential information in this case. If unable to agree on such an order, Plaintiff and Defendant

shall each submit for the Court’s approval for simultaneous hearing on a date mutually agreed to

by the parties their respective proposed protective orders to govern the treatment and filing of

confidential information.




                                                  5
XVI. Summary Judgment

       The parties agree that Fed. R. Civ. P. 56 and Local Civil Rule 56 shall govern motions for

summary judgment.

XVII. Waiver of Pre-Trial Conference

       The parties believe an appearance at the scheduled pretrial conference on March 17, 2021

is unnecessary, and respectfully request that the appearance be cancelled or, in the alternative, be

conducted telephonically.

Dated: March 10, 2021                                 Respectfully submitted,
                                                By: __/s/_______________________
                                                    Monique A. Miles, Esquire (VSB # 78828)
                                                    Old Towne Associates, P.C.
                                                    216 S. Patrick Street
                                                    Alexandria, VA 22314
                                                    Phone: 703-519-6810
                                                    Fax: 703-684-3520
                                                    mmiles@oldtownassociates.com

                                                      /s/Janice Williams-Jones
                                                      Janice Williams-Jones
                                                      PRO HAC VICE
                                                      Law Office of Janice Williams-Jones
                                                      3545 Ellicott Mills Drive, Suite 308
                                                      Ellicott City, Maryland 21043
                                                      Phone: 410-203-1246
                                                      Fax: 410-203-2301
                                                      Lawofficeofjwjones@gmail.com

                                                      Counsel for Plaintiff

                                                 By: __/s/________________________
                                                     Alan S. Block (VSB No. 32528)
                                                     Kiernan Trebach LLP
                                                     1233 20th Street, NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Phone: 202-712-700
                                                     Fax: 202-712-7100
                                                     Email: ablock@kiernantrebach.com

                                                      Counsel for Defendant

                                                 6
